Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the

Claims 1 - 6 are rejected under 35 USC 103 as being unpatentable over Volpi (US PGPUB 2018/0257774 A1; hereinafter "Volpi"), in view of Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl").
Regarding Claim 1; Volpi teaches an agricultural sample collection system comprising: 
A system (50) comprising an aerial robotic platform (figure 1 unmanned aerial robotic vehicle (UARV) 10 also see paragraph 0049) [see paragraphs 0066 and 0098]; 
An arm assembly (figures 1, 2 arm assembly 360) coupled to the aerial robotic platform (10) and comprising an arm (400) that extends (figures 13 A-E extends tool arm 360 also see paragraph 0095) away from the aerial robotic platform (10), a sample collector (447) connected to a distal end of the arm (400), wherein the sample collector (447) is configured to selectively remove one or more samples of agricultural material from a plant (palm tree). 
Volpi does not disclose the sample is retrieved to be analyzed.  
However, Speasl teaches, a sample collector  (not labeled claw at end of arm 1240) connected to a distal end of the arm (1240, also see paragraphs 0153 and 0160), wherein the sample collector (not labeled claw) is configured to selectively remove one or more samples (1210) of agricultural material [see paragraph 162 “the sample source 1220 may be, for example, farm field soil, crops” “the sample may contain...vegetation”], from a plant to be analyzed [see paragraphs 163 – 165, “a UAV 100 may include laboratory/assay devices as well]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans or difficult to reach. 
Regarding Claim 2; Volpi teaches, wherein the arm assembly (figures 1, 2 and 9-11 grip arms 165 also see paragraphs 0051 and 0052360) comprises a base (380) coupled to the aerial robotic (10) platform [see paragraphs 0066 and 0098]; and
 Wherein the arm (400) is connected to the base but is movable with respect to the base to change a distance by which the arm extends away (figures 13 A-D, also see paragraph 0004 and 0095) from the aerial robotic platform(10)  [0098].  
Regarding Claim 3; Volpi teaches, wherein the arm is pivotably coupled to the base (figures 1 and 2base 380 also see paragraphs 0052 and 0075, “Tool arm turret 380 is attached pivotally to proximal tool arm portion 390 which is attached pivotally to middle tool arm portion 405 which is pivotally attached to distal tool arm portion 400”).  
Regarding Claim 4; Volpi does not explicitly teach, wherein the arm is movable to a storage position in which the sample collector is positioned beneath the aerial robotic platform.  
However, Speasl teaches, wherein the arm (1240), is movable to a storage position in which the sample collector (not labeled claw at end of arm 1240) is positioned beneath the aerial robotic platform (figure 12 also see paragraphs 0160 and 0161The sample 1210 of FIG. 12 “stored in a tube, but may alternately be stored in a jar, a petri dish, or any other type of container”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans. 
Regarding Claim 5; Volpi does not explicitly teach, wherein the sample collector comprises a receptacle configured to receive the one or more samples of agricultural material therein.   
However, Speasl teaches, wherein the sample collector (not labeled claw at end of arm 1240)   comprises a receptacle configured to receive the one or more samples (1210) of agricultural material therein (Speasl teaches bring back sample to analyze them).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans. 
Regarding Claim 6:  Volpi dose teach, wherein the sample collector comprises a gripper assembly (figures 10 and 11 Mounting grip mechanism 70, also see paragraph 0053) configured to grasp the plant to be analyzed (figures 9 and 11 may he used to grasp object 140, also see paragraph 0053).  
Claim 7 is rejected under 35 USC 103 as being unpatentable over Volpi (US PGPUB 2018/0257774 A1; hereinafter "Volpi"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson").
Regarding Claim 7; Volpi does not explicitly teach, wherein the gripper assembly comprises:   a receptacle configured to receive the one or more samples of agricultural material therein; and a gripper tongue that is movable with respect to the receptacle to clamp the plant to be analyzed between the gripper tongue and an upper peripheral edge of the receptacle.  
However, Peterson teaches, wherein the gripper assembly comprises:   a receptacle configured to receive the one or more samples of agricultural material therein; and a gripper tongue that is movable with respect to the receptacle to clamp the plant to be analyzed between the gripper tongue and an upper peripheral edge of the receptacle (figures 1, 3 and 8 also see Col. 7 lines 20 - 40).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s receptacle within Volpi’s system in order to allowing adjustment of collar position and . 
Claim 8 is rejected under 35 USC 103 as being unpatentable over Volpi (US PGPUB 2018/0257774 A1; hereinafter "Volpi"), in view of Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"), in further view of Spinelli et al (US PGPUB 2017/0096222 Al; hereinafter "Spinelli").
Regarding Claim 8; Volpi in view of Speasl do not explicitly teach, wherein the sample collector comprises a cutting assembly configured to sever the one or more samples of agricultural material from the plant to be analyzed.   
 However, Spinelli teaches, wherein the sample collector comprises a cutting assembly configured to sever the one or more samples of agricultural material from the plant to be analyzed (figure 16 also see paragraphs 0100, 0141 and 0146).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Spinelli’s receptacle within Volpi in view of Speasl’s system in order to overcome a technical problem with obtaining information about an agricultural region as efficiently as desired. 
Claims 10 – 12, 14 and 15 are rejected under 35 USC 103 as being unpatentable over Volpi (US PGPUB 2018/0257774 A1; hereinafter "Volpi"), in view of Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"). 
Regarding Claim 10; Volpi teaches a method in [paragraph 0100, alterations in the manufacturing methods and equipment] the method comprising: positioning an aerial robotic platform (figure 1unmanned aerial robotic vehicle (UARV) 10 also see paragraph 0049) [see paragraphs 0066 and 0098]; and
Volpi does not explicitly teach; for acquiring agricultural samples, in proximity to a plant to be analyzed; 
Grasping a portion of the plant to be analyzed; 
Selectively removing one or more samples of agricultural material from the plant to be analyzed 
Transporting the one or more samples to a remote location for ex-situ analysis of the one or more samples.   
However, Speasl teaches, for acquiring agricultural samples in proximity to a plant to be analyzed (Speasl teaches bringing back sample to analyze them) [see paragraphs 163 – 165, “a UAV 100 may include laboratory/assay devices as well];

 Selectively removing one or more samples (1210) of agricultural material [see paragraph 162 “the sample source 1220 may be, for example, farm field soil, crops” “the sample may contain...vegetation”], from the plant to be analyzed (Speasl teaches bringing back sample to analyze them); 
Transporting the one or more samples (1210) to a remote location [paragraphs 046 and 058] for ex-situ analysis of the one or more samples (1210).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans or difficult to reach. 
Regarding Claim 11; Volpi teaches, wherein grasping a portion of the plant to be analyzed comprises: extending (figures 13 A-E extends tool arm 360 also see paragraph 0095) an arm assembly (figures 1, 2 arm assembly 360) away from the aerial robotic platform  figure 1unmanned aerial robotic vehicle (UARV) 10  also see paragraph 0049) [see paragraphs 0066 and 0098]; and grasping the portion of the plant to be analyzed [see paragraphs 163 – 165, “a UAV 100 may include laboratory/assay devices as well]; with a sample collector (not labeled claw) connected to a distal end of the arm (400).   
 Regarding Claim 12; Volpi does not explicitly teach; wherein selectively removing the one or more samples of agricultural material comprises severing the one or more samples of agricultural material from the plant to be analyzed with a cutting assembly provided on the sample collector. 
   However, Speasl teaches, wherein selectively removing the one or more samples (1210) of agricultural material [see paragraph 162 “the sample source 1220 may be, for example, farm field soil, crops” “the sample may contain...vegetation”], comprises severing the one or more samples of agricultural material from the plant to be analyzed;  (Speasl teaches bringing back sample to analyze them) with a cutting assembly provided on the sample collector (not labeled claw) Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans or difficult to reach. 
Regarding Claim 14; Volpi teaches, wherein transporting the one or more samples comprises storing the one or more samples in a receptacle formed in the sample collector (figures 1 and 12 also see paragraphs 075 and 098, “could be transported by a vehicle (e.g. a truck, ship, etc. . . . ) With a specialized platform”). 
Regarding Claim 15; Volpi does not explicitly teach, wherein transporting the one or more samples comprises retracting the arm assembly to a storage position in which the sample collector is positioned beneath the aerial robotic platform. 
However, Speasl teaches, wherein transporting the one or more samples comprises retracting the arm assembly to a storage position in which the sample collector (not labeled claw) is positioned beneath the aerial robotic platform (10).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Speasl’s sample collection within Volpi’s system in order to have advantageous for speed of gathering samples, the ability to gather samples simultaneously at different locations using multiple UAVs 100, and the ability to gather samples 1210 in areas that are dangerous for humans. 
Claim 16 is rejected under 35 USC 103 as being unpatentable over Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson").
Regarding Claim 16; Speasl teaches an agricultural sample collection system comprising:
 An environmental sensor (figure 5 sensor module 520 also see paragraphs 0050 and 103, “The base module 100 may also include environmental sensors such as thermometers”) and
 an aerial robotic platform (figure 12 also see paragraphs 0160 and 0161The sample 1210 of FIG. 12 “stored in a tube, but may alternately be stored in a jar, a petri dish, or any other type of container”), comprising a second coupling member including a second engagement element configured to be selectively coupled to the first engagement element (figure 12 robotic arm 1240 also see paragraphs 0160 – 162);
 Wherein the environmental sensor (520) comprises a sample (figure 12 the sample 1210 also see paragraph 0161) collector (The sample 1210 of FIG. 12 is gathered using a robotic arm 1240 also see paragraph 0161), wherein the sample collector (1240) is configured to receive one or more environmental samples (1210) therein to be analyzed [see paragraphs 0163 and 0173].  
Speasl does not explicitly teach probe comprising a first coupling member including a first engagement element;  
However, Peterson teaches; a probe (abstract, figures 1 and 3 probe assembly 80 also see Col. 3 lines 18 -22) comprising a first coupling member (figures 1 and 5 force probe 82 into the ground, also see Col. 3 Line 19 -23) including a first engagement element (82); and
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s probe within Speasl’s system in order to have provided they effective support the probe for movement to multiple locations. 
Claims 17 and 19 - 21 are rejected under 35 USC 103 as being unpatentable over Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson"), in further view of Spinelli et al (US PGPUB 2017/0096222 Al; hereinafter "Spinelli"). 
Regarding Claim 17; Speasl in view of Peterson do not teach, wherein the environmental sensor probe comprises a pest trap.  
However Spinelli teaches, wherein the environmental sensor probe comprises a pest trap [see paragraph 0146].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Spinelli’s pest trap within Speasl in view of Peterson’s system in order to overcome a technical problem with obtaining information about an agricultural region as efficiently as desired. 
  Regarding Claim 19; Speasl in view of Peterson do not teach wherein the first engagement element comprises a ferromagnetic disc; and
 Wherein the second engagement element comprises a magnetic element.  
However Spinelli teaches, wherein the first engagement element comprises a ferromagnetic disc; and wherein the second engagement element comprises a magnetic element (figure 8 also see paragraphs 0102 and 0109).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Spinelli’s ferromagnetic disc within Speasl in view of Peterson’s system in order to have any other suitable type of communications link.
Regarding Claim 20; Speasl in view of Peterson do not teach wherein the magnetic element comprises an electro-permanent magnet.   
However Spinelli teaches, wherein the magnetic element comprises an electro-permanent magnet (figure 8 also see paragraph 0101).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Spinelli’s magnetic element within Speasl in view of Peterson’s system in order to have a desirable component and configuration. 
Regarding Claim 21; Speasl in view of Peterson do not teach wherein the sample collector comprises a receptacle configured to receive the one or more environmental samples therein.   
However Spinelli teaches, wherein the sample collector comprises a receptacle configured to receive the one or more environmental samples therein [see paragraphs 0069 and 0151].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Spinelli’s magnetic element within Speasl in view of Peterson’s system in order to have a desirable component and configuration. 
Claims 22 and 23 are rejected under 35 USC 103 as being unpatentable over Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson").
Regarding Claim 22; Speasl in view of Peterson do not explicitly teach, wherein the sample collector comprises one or more panels that are movable between an open position in which the 
However, Peterson teaches, wherein the sample collector comprises one or more panels (figure 1 and 2 control panel 130 also see Col. 7 lines 44 - 54) that are movable between an open position in which the receptacle (104) is exposed to an external environment and a closed position in which the receptacle (104) is at least substantially isolated from the external environment. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s panel system within Speasl’s system in order to have beneficial access of the operator. 
Regarding Claim 23; Spinelli does not explicitly teach, wherein the one or more panels are moved to the open position upon decoupling of the first engagement element from the second engagement element; and wherein the one or more panels are moved to the closed position upon coupling of the first engagement element from the second engagement element.  
However, Peterson teaches, wherein the one or more panels (figure 1 and 2 control panel 130 also see Col. 7 lines 44 - 54) are moved to the open position upon decoupling of the first engagement (82) element from the second engagement element (104); and wherein the one or more panels are moved to the closed position upon coupling of the first engagement element from the second engagement element (82 and 104).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s panel system within Spinelli’s system in order to have beneficial access of the operator.
Claim 18 is rejected under 35 USC 103 as being unpatentable over Speasl et al (US PGPUB 2016/0364989 A1; hereinafter “Speasl"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson"), in further view of Reekie (US 4,536,045).
Regarding Claim 18; Spinelli in view of Peterson do not explicitly teach, wherein the first coupling member comprises a docking funnel configured to guide the second coupling member into engagement with the first coupling member.  
However, Reekie teaches wherein the first coupling member comprises a docking funnel configured to guide the second coupling member into engagement with the first coupling member (figures 3 and 4 a docking port 12 also see Col. 2 lines 21 -25).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Reekie’s docket within Spinelli in view of Peterson’s system in order to conveniently, the system includes means for automatically and remotely replacing the sample dispenser in the event of wear and damage. 
Claims 24 - 26, 29, and 30 are rejected under 35 USC 103 as being unpatentable over Spinelli et al (US PGPUB 2017/0096222 Al; hereinafter "Spinelli"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson").
Regarding Claim 24; Spinelli teaches a method [paragraph 0002, the present disclosure relates to a method and apparatus for managing agricultural regions] for acquiring agricultural samples (title), the method comprising: 
Positioning an environmental sensor (figures 1 and 2 sensor data 208 also see paragraphs 0043, 0051 and 0053); 
 -37-Attorney Docket No.: 3055/37/2 collecting one or more environmental samples (figure 1 agricultural region 102) from the area in proximity to the plant to be analyzed (figures 2 and 16 a process for analyzing sensor data is depicted in accordance with an embodiment; also see paragraphs 0065 and 0143).  
 Coupling the environmental sensor (208) to an aerial robotic platform (figures 5 and 9 Platform 500 also see paragraphs 0082 and 0119); and 
Transporting the one or more environmental samples (102) to a remote location (figure 2 a remote location 244, also see paragraph 0069) for ex-situ analysis (figures 2 and 16) of the one or more environmental samples (102).  
Spinelli does not explicitly teach probe in an area in proximity to a plant to be analyzed; 
However, Peterson teaches; probe in an area in proximity to a plant to be analyzed (abstract, figures 1 and 3 probe assembly 80 also see Col. 3 lines 18 -22), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s probe within Spinelli’s system in order to have provided they effective support the probe for movement to multiple locations. 
 Regarding Claim 25; Spinelli teaches, wherein positioning the environmental sensor (208) comprises: coupling the environmental sensor (208) to the aerial robotic platform (500); 
Moving the aerial robotic platform (500); and decoupling the environmental sensor (208) from the aerial robotic platform (500).  
 Spinelli does not explicitly teach, probe in the area in proximity to the plant to be analyzed(abstract, figures 1 and 3 probe assembly 80 also see Col. 3 lines 18 -22), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s probe within Spinelli’s system in order to have provided they effective support the probe for movement to multiple locations. 
Regarding Claim 26; Spinelli teaches, wherein collecting one or more environmental samples comprises exposing a receptacle [see paragraphs 0069 and 0151], on the environmental sensor probe to an environment in the area in proximity to the plant to be analyzed (figures 2 and 16 also see paragraphs 0048 and 0141).    
 Regarding Claim 29; Spinelli teaches, wherein collecting one or more environmental samples (102) comprises collecting one or more pests in a sample collector of the environmental sensor (208) probe [see paragraph 0146].  
Regarding Claim 30; Spinelli teaches, wherein coupling the environmental sensor to an aerial robotic platform comprises; guiding a second coupling member on the aerial robotic platform into to a second engagement element of the second coupling member.
Spinelli does not explicitly teach probe comprises engagement with a first coupling member on the environmental sensor probe; and coupling a first engagement element of the first coupling member.
However, Peterson teaches; probe (abstract, figures 1 and 3 probe assembly 80 also see Col. 3 lines 18 -22) comprises engagement with a first coupling member (82) on the environmental sensor 208) probe (80); and coupling a first engagement element of the first coupling member (82).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s probe within Spinelli’s system in order to have provided they effective support the probe for movement to multiple locations. 
Claim 27 is rejected under 35 USC 103 as being unpatentable over Spinelli et al (US PGPUB 2017/0096222 Al; hereinafter "Spinelli"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson"), in further view of Reekie (US 4,536,045).
Regarding Claim 27; Spinelli in view of Peterson do not explicitly teach, wherein exposing the receptacle on the environmental sensor probe to the environment comprises moving one or more panels between a closed positions in which the receptacle is at least substantially isolated from the environment and an open position in which the receptacle is exposed to the environment.  
However, Reekie teaches, wherein exposing the receptacle on the environmental sensor probe to the environment comprises moving one or more panels between a closed positions in which the receptacle is at least substantially isolated from the environment and an open position in which the receptacle is exposed to the environment (figure 8 also see Col. 6 lines 46 - 54).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Reekie’s isolation within Spinelli in view of Peterson’s system in order to conveniently, the system includes means for automatically and remotely replacing the sample dispenser in the event of wear and damage. 
Claim 28 is rejected under 35 USC 103 as being unpatentable over Spinelli et al (US PGPUB 2017/0096222 Al; hereinafter "Spinelli"), in view of Peterson et al (US 5435399 A; hereinafter “Peterson").
Regarding Claim 28; Spinelli does not explicitly teach, comprising moving the one or more panels to the closed position upon coupling the environmental sensor probe to the aerial robotic platform.  
However, Peterson teaches, comprising moving the one or more panels (figure 1 and 2 control panel 130 also see Col. 7 lines 44 - 54) to the closed position upon coupling the environmental sensor probe to the aerial robotic platform.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Peterson’s panel system within Spinelli’s system in order to have beneficial access of the operator. 

Allowable Subject Matter
Claims 9 and 13 objected to be allowable
Regarding claim 9; the following is an examiner’s statement of reasons for the indication of allowable subject matter: 
the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “the cutting assembly comprises: a first cutter arm that is movable with respect to the gripper assembly” and “the first cutter arm includes one or more first blades; and a second cutter arm that is movable with respect to the gripper assembly independently from the first cutter arm, wherein the second cutter arm includes one or more second blades”.
Regarding Claim 13; “wherein severing the one or more samples of agricultural material from the plant to be analyzed comprises: actuating a first cutter arm that is movable with respect to the gripper assembly” and “wherein the first cutter arm includes one or more first blades; and actuating a second cutter arm that is movable with respect to the gripper assembly independently from the first cutter arm, wherein the second cutter arm includes one or more second blades”.  
 
Are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any objections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856